Per Curiam.
This is an application by Samuel Jackson Souers for leave to appeal from an Order of the Criminal Court of Baltimore (Manley, C. J., sitting without a jury), dated 16 November 1964, holding that the applicant is still a defective delinquent and recommitting him to Patuxent Institution under the provisions of Code, Art. 31 B (1957, Cum. Supp. 1965).
*708The following contentions are raised:
1. That Judge Manley stated it was not within his power to release the defendant.
2. That the psychiatrist, engaged at the defendant’s expense, “made incongruous statements indicative of his indecisiveness in making a diagnosis.”
3. That the associate trial counsel in attendance at the court proceedings was in the “estimate of the defendant non-committal in that he did neither refute or support statements of the principal trial attorney.”
4. That Dr. Boslow did, throughout the trial, compare notes with the doctor in the employ of the defendant.
5. That the defendant’s privately engaged attorney was not qualified to represent the defendant.
6. That the defendant’s attorney introduced into evidence a medical report deemed not altogether favorable to the defendant.
None of these contentions were raised below and they are, therefore, not properly before us. Herrman v. Director, 229 Md. 613, 182 A. 2d 351 (1962). Furthermore there is no merit to these contentions.

Application denied.